Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of claims 1-15 and 19-20 in the reply filed on 11/09/2020 is acknowledged. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 6-10, and 12-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ek et al (U.S. Patent No. 10,624,748).
Regarding claim 1, Ek et al. discloses an implant comprising: a joint facing surface (22) and a bone facing surface (37) forming a body member (as shown in Fig. A, derived from Fig. 6) therebetween; a ring member (18) extending out from the bone facing surface (37) to a free end (as shown in Fig. A) disposed for insertion into a bone recess (col. 6, lines 23-26; Fig. 1); and a dorsal member (as shown in 

    PNG
    media_image1.png
    300
    343
    media_image1.png
    Greyscale

Regarding claim 2, Ek et al. discloses the implant of claim 1, wherein the dorsal member (as shown in Fig. A) comprises a convex exterior surface and a concave bone facing surface (Fig. A).
Regarding claim 3, Ek et al. discloses the implant of claim 2, wherein the ring member (18) is centered on the body member (as shown in Fig. A).
Regarding claim 4, Ek et al. discloses the implant of claim 2, wherein the ring member (18) comprises a barb (21).
Regarding claim 6, Ek et al. discloses the implant of claim 4, wherein the ring member (18) is inset from the perimeter of the body member (as shown in Fig. A) and the bone facing surface (37) comprises an inset region (as shown in Fig. A) between the perimeter of the body member (as shown in Fig. A) and the ring member (18).
Regarding claim 7, Ek et al. discloses the implant of claim 6, wherein the inset region (as shown in Fig. A) is concave.
Regarding claim 8, Ek et al. discloses the implant of claim 4 further comprising: a post (32) extending from the bone facing surface (37) of the body member (as shown in Fig. A) disposed for insertion into a second bone recess (col. 6, lines 23-26; Fig. 1), wherein the first bone recess extends past the second bone recess and deeper into the bone.
Regarding claim 9, Ek et al. discloses the implant of claim 8, wherein the post (32) is centered on the bone facing surface (37) of the body member (as shown in Fig. A).
Regarding claim 10, Ek et al. discloses the implant of claim 9, wherein the ring member (18) is concentric with the post (32).
Regarding claim 12, Ek et al. discloses the implant of claim 1, wherein the dorsal member (as shown in Fig. A) is at an angle to body member (as shown in Fig. A), wherein the dorsal member (as shown in Fig. A) comprises an inner surface and an outer surface, wherein the dorsal member is interpreted as being at an angle to the body member as portions of the body member are configured in one direction which is perpendicular to portions of the dorsal member.
Regarding claim 13, Ek et al. discloses the implant of claim 12, wherein the ring member (18) is centered on the body member (as shown in Fig. A).
Regarding claim 14, Ek et al. discloses the implant of claim 13, wherein the ring member (18) comprises a barb (21).

Regarding claim 1, in a different interpretation than the one discussed in paragraph 6 above, Ek et al. discloses an implant comprising: a joint facing surface (22) and a bone facing surface (37) forming a body member (as shown in Fig. B, derived from Fig. 6) therebetween; a 

    PNG
    media_image2.png
    297
    314
    media_image2.png
    Greyscale

Regarding claim 2, the interpretation of Ek et al. discussed in paragraph 18 discloses the implant of claim 1, wherein the dorsal member (as shown in Fig. B) comprises a convex exterior surface and a concave bone facing surface (Fig. B).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-5, 8-11, and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Ek et al (U.S. Patent No. 10,624,748).
Regarding claim 4, the interpretation of Ek et al. as discussed in paragraph 18 above discloses the implant of claim 2. It does not disclose that the ring member comprises a barb. Ek et al. does disclose that other portions of the implant which interface with bone include barbs in order to improve fixation of the implant to bone (col. 4, lines 11-15). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ek et al. further with the teachings of Ek et al. by incorporating barbs into the ring member, as the ring member is designed to interface with bone and barbs help to improve fixation of the implant to bone. This would result in the implant of Ek et al. as wherein the ring member (as shown in Fig. B) comprises a barb.
Regarding claim 5, the present modified citation discloses the implant of claim 4. Additionally, the interpretation of Ek et al. as discussed in paragraphs 18 and 23 above disclose that the ring member (as shown in Fig. B) is at the perimeter of the body member (as shown in Fig. B).
Regarding claim 8, the present modified citation discloses the implant of claim 4. Additionally, the interpretation of Ek et al. as discussed in paragraphs 18 and 23 above disclose a post (18 and 32) extending from the bone facing surface (37) of the body member (as shown in Fig. B) disposed for insertion into a second bone recess (col. 6, lines 23-26; Fig. 1), wherein the second bone recess extends past the first bone recess and deeper into the bone.
Regarding claim 9, the present modified citation discloses the implant of claim 8. Additionally, the interpretation of Ek et al. as discussed in paragraphs 18 and 23 above disclose that the post (18 and 32) is centered on the bone facing surface (37) of the body member (as shown in Fig. B).
Regarding claim 10, the present modified citation discloses the implant of claim 9. Additionally, the interpretation of Ek et al. as discussed in paragraphs 18 and 23 above disclose that the ring member (as shown in Fig. B) is concentric with the post (18 and 32).
Regarding claim 11, the present modified citation discloses the implant of claim 10. Additionally, the interpretation of Ek et al. as discussed in paragraphs 18 and 23 above disclose that the post (18 and 32) is barbed (21, Fig. 6).

Regarding claim 19, Ek et al. discloses an implant comprising: a joint facing surface (22) and a bone facing surface (37) forming a body member (as shown in Fig. B, derived from Fig. 6) and a dorsal member (as shown in Fig. B) therebetween, wherein the dorsal member and the dorsal end of the body member are considered dorsal as they are dorsal to the body member in at least one orientation as illustrated in Fig. B; a ring member (as shown in Fig. B) centered on the body member (as shown in Fig. B) and extending out from the bone facing surface (37) to a free end (as shown in Fig. B) disposed for insertion into a bone recess (col. 6, lines 23-26; Fig. 1), which is interpreted as a ring member as it forms a ring connected to the body member; and a 
Using this interpretation, Ek et al. does not disclose that the ring member comprises a barb. Ek et al. does disclose that other portions of the implant which interface with bone include barbs in order to improve fixation of the implant to bone (col. 4, lines 11-15). It would have been obvious to one skilled in the art at the time of filing to have modified the implant of Ek et al. further with the teachings of Ek et al. by incorporating barbs into the ring member, as the ring member is designed to interface with bone and barbs help to improve fixation of the implant to bone. This would result in the implant of Ek et al. as wherein the ring member (as shown in Fig. B) comprises a barb.
Regarding claim 20, the modified citation of Ek et al. as applied to claim 19 above discloses the implant of claim 19. Additionally, Ek et al. discloses that the implant further comprises a post (18 and 32) extending from the bone facing surface (37) of the body member (as shown in Fig. B) disposed for insertion into a second bone recess (col. 6, lines 23-26; Fig. 1), wherein the second bone recess extends past the first bone recess and deeper into the bone; wherein the post (18 and 32) comprises a barb (21).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ek et al (U.S. Patent No. 10,624,748) in view of Morton (U.S. Publication No. 2011/0093085).
Regarding claim 15, Ek et al. as applied to the rejection of claim 14 above discloses the implant of claim 14. It does not disclose that the dorsal member further comprises a hole extending from the outer surface to the inner surface. Morton discloses a prosthetic implant for the articular surface of a 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        1/15/21